Mr. Justice Thompson delivered the opinion of the court: Appellee filed its bill in the circuit court of Sangamon county asking that appellants be restrained by injunction from enforcing the provisions and penalties of the Public Utilities act against it, its officers or employees, by reason of its charging or collecting a schedule of rates for local telephone service in the city of Momence set forth in a certain rate schedule which it contends became effective by operation of law because of the failure of the Commerce Commission to enter a final order within ten months in a certain proceeding filed before the commission requesting authority to put in effect said schedule increasing rates. Appellants filed a general demurrer to this bill. The demurrer was overruled and appellants elected to abide by their demurrer. A decree was entered in accordance with the prayer of the bill, and appellants have prayed and perfected an appeal to this court. The assignments of error do not present for decision a question involving a franchise or freehold or the validity of a statute or the construction of the constitution, nor do they raise any question relating to the revenue or in which the State is interested, as a party or otherwise. The appeal is not from a final order or judgment of the circuit court in review of an order or decision of the Commerce Commission, but is from a decree awarding an injunction in an ordinary chancery suit. This court has no jurisdiction to entertain this appeal, (Harker’s Stat. pp. 1265, 3296,) and the case must lie transferred to the Appellate Court. The cause is accordingly transferred to the Appellate Court for the Third District, and the clerk of this court is directed to transmit the transcript and all files herein, with the order of transfer, to the clerk of the Appellate Court. Cause transferred.